 Case 3:18-cv-02935-X-BH Document 52 Filed 03/25/20                Page 1 of 5 PageID 440



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

VALERIE JACKSON                                §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §    CIVIL ACTION NO. 3:18-cv-2935
                                               §
LUPE VALDEZ, MARIAN BROWN,                     §
SAMUEL JOSEPH, LIZYAMMA                        §
SAMUEL, UNKNOWN DALLAS                         §
COUNTY EMPLOYEE III, and                       §
DALLAS COUNTY, TEXAS,                          §
                                               §
       Defendants.                             §

     PLAINTIFF’S MOTION FOR STAY PENDING DETERMINATION OF APPEAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

               COMES NOW Plaintiff Valerie Jackson and files its Motion for Stay Pending

Determination of Appeal, and would respectfully show the Court as follows:

                                I.
     SUMMARY OF MOTION AND PERTINENT PROCEDURAL BACKGROUND

       The Court, on November 22, 2019, issued its Memorandum Opinion and Order denying

Plaintiff’s Motion to Recuse. [ECF #41]. On March 23, 2020, the Court issued its Order Accepting

Findings and Recommendation of the United States Magistrate Judge and a Partial Judgment

dismissing with prejudice all claims against Dallas County and all claims against Defendants

Sheriff Lupe Valdez and Sheriff Marian Brown in their official capacities [ECF #s 48, 49].

       Plaintiff filed a Notice of Appeal of the above orders and Partial Judgment on March 23,

2020 [ECF #50]. The issues on appeal overlap and are intertwined with Plaintiff’s claims against

the remaining Defendants’ as well as the defenses raised herein. Specifically, resolution as to
 Case 3:18-cv-02935-X-BH Document 52 Filed 03/25/20                    Page 2 of 5 PageID 441



whether Dallas County had a policy, practice or custom of performing improper and

unconstitutional strip searches overlaps with questions as to the propriety and reasonableness of

such searches and the violation of Plaintiff’s civil rights. Additionally, the appeal of this Court’s

ruling on Plaintiff’s motion to recuse affects all aspects of Plaintiff’s case against the remaining

Defendants. Indeed, should the court of appeals reverse this Court’s refusal to recuse, all actions

and rulings by this Court following the refusal to recuse would be legal nullities. Thus, Plaintiff

requests that this case be completely stayed until the pending appeal is fully decided for the reasons

detailed more fully below.

                                  II.
         DETERMINATION OF THE ISSUES ON APPEAL IS IMPORTANT
       TO PLAINTIFF’S CLAIMS AGAINST THE REMAINING DEFENDANTS.

       This court has the inherent power to control its own docket and stay proceedings in this

case. See Landis v. North America Co., 299 U.S. 248, 254 (1936) (“[T]he power to stay

proceedings is incidental to the power inherent in every court to control the disposition of the

causes on its docket with economy of time and effort for itself, for counsel, and for litigants.”).

The Court should employ this inherent power to prevent potential inconsistency and inefficiency

resulting from proceeding further in this case. The issue and resolution of the existence of a policy

and practice of Dallas County of performing unconstitutional strip searches is important to the

claims against other defendants in this case. The Fifth Circuit’s answer to whether Dallas County

had such a policy, practice, or custom and whether such policy, practice, or custom violated the

Plaintiff’s civil rights impacts the causes of action against the other remaining defendants. In order

to avoid inconsistent rulings and the potential wasting of resources by the parties and this Court,

further proceedings should be stayed in this case until resolution of the issues on appeal.
 Case 3:18-cv-02935-X-BH Document 52 Filed 03/25/20                    Page 3 of 5 PageID 442



       Furthermore, the appeal of the order denying Plaintiff’s motion to recuse undeniably affects

all other aspects of this case. If the court of appeals holds that the judge of this Court should have

recused himself or is otherwise disqualified from presiding, then all actions taken by the Court as

to the remaining Defendants would be legal nullities.

       It would be practically infeasible, if not nearly impossible, to continue with this case in a

fair manner which would not necessarily substantially impinge upon Plaintiff’s claims and the

defenses raised in this case, particularly as to Defendants’ assertion of qualified immunity. To

continue only on claims against the remaining Defendants would be a procedural and practical

quagmire.

       Additionally, there is no harm if this case is abated until the issues on appeal are resolved

as the case is at its nascent stage. Plaintiff and Defendants would be saved the cost of potentially

unnecessary discovery, or the need to potentially duplicate discovery should the court of appeals

reverse and remand. This Court, too, would be spared the use and/or potential waste of judicial

resources if this case were abated. Fundamentally, it makes practical sense that addressing all

issues and all the Defendants [in every capacity] at one time in a consistent manner is far more

efficient that piecemeal proceedings.

                                 III.
    THIS CASE SHOULD BE STAYED AS THE LIMITATIONS OF THIS COURT’S
    JURISDICTION MAKES PROCEEDING INEFFICIENT AND IMPRACTICAL.

       As held by the Fifth Circuit, “[i]t is the general rule that a district court is divested of

jurisdiction upon the filing of the notice of appeal with respect to any matters involved in the

appeal.” Taylor v. Sterrett, 640 F.2d 663, 667-68 (5th Cir. 1981) (citing 9 Moore's Federal Practice

P 203.11, at 3-44 (2d ed. 1980)); Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58,

103 S.Ct. 400, 74 L.Ed.2d 225 (1982) (“The filing of a notice of appeal is an event of jurisdictional
 Case 3:18-cv-02935-X-BH Document 52 Filed 03/25/20                    Page 4 of 5 PageID 443



significance—it confers jurisdiction on the court of appeals and divests the district court of its

control over those aspects of the case involved in the appeal.”). Here, due to the overlapping and

intertwined nature of the claims against Dallas County and those against the remaining Defendants,

it would appear essentially all issues in relation to the remaining Defendants are on appeal,

particularly those related to recusal and the existence of a custom, practice or policy of conducting

improper and unconstitutional strip searches. Because it appears this Court has been divested of

jurisdiction to act, at least as to primary aspects of this case, a stay is justified and should be

entered.

                                               IV.
                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff Valerie Jackson prays that the

Court grant this Motion for Stay Pending Determination of Appeal, and that Plaintiff have such

other relief, at law or in equity, to which she may show herself justly entitled.

                                               Respectfully submitted,

                                               /s/ Scott H. Palmer
                                               SCOTT H. PALMER
                                               Texas Bar No. 00797196
                                               JAMES P. ROBERTS
                                               Texas Bar No. 24105721
                                               Colorado Bar No. 46582

                                               SCOTT H. PALMER, P.C.
                                               15455 Dallas Parkway,
                                               Suite 540, LB 32
                                               Dallas, Texas 75001
                                               Tel: (214) 987-4100
                                               Fax: (214) 922-9900
                                               scott@scottpalmerlaw.com
                                               james@scottpalmerlaw.com

                                               SEAN R. COX
                                               Texas Bar No. 24031980
                                               LAW OFFICES OF SEAN R. COX
 Case 3:18-cv-02935-X-BH Document 52 Filed 03/25/20              Page 5 of 5 PageID 444



                                           P.O. Box 130864
                                           Dallas, TX 75313
                                           Telephone: (214) 500-9280
                                           Facsimile: (844) 501-8688
                                           scox@coxappellate.com

                                           ATTORNEYS FOR PLAINTIFF


                              CERTIFICATE OF SERVICE

       I certify that on March 25, 2020, this document was filed and served through the ECF
system on all counsel of record.

                                           /s/Scott H. Palmer
                                           Scott H. Palmer


                           CERTIFICATE OF CONFERENCE

       On March 25, 2020, counsel for Plaintiff, James Roberts, sent the foregoing Motion for

Stay Pending Determination of Appeal to Defense counsel, Chong Choe, in an effort to confer on

the motion. Defense counsel responded that the County opposes the motion.

                                           /s/Scott H. Palmer
                                           Scott H. Palmer
